Title: To James Madison from Albert Gallatin, [5 March] 1812
From: Gallatin, Albert
To: Madison, James


Dear SirThursday morning [5 March 1812]
I enclose a copy of the recommendation to which I alluded. You will perceive that I was not mistaken respecting the rank stated in it. It is signed by 13 members of the N. York delegation, which includes all present Mitchill excepted. They have 17 members: the three others, Paulding, Cook, and Avery are absent. It is also signed by Senator Germain, which was done subsequent to my seeing it. John Smith did not think proper for him as Senator to sign it, but is decidedly in favor of it. I do not believe that the delegation has recommended unanimously any other man for the same rank except Mr Livingston. Respectfully Your obedt. Servt.
Albert Gallatin
